United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                 January 30, 2007

                                                          Charles R. Fulbruge III
                                                                  Clerk
                             No.06-60316
                          Summary Calendar



     RAFAEL SANCHEZ,

                                          Petitioner,

          versus


     ALBERTO R. GONZALES,
     U.S. ATTORNEY GENERAL,

                                          Respondent.




                   Petition for Review of an Order
                 of the Board of Immigration Appeals
                         BIA No. A78 884 694



Before GARWOOD, DeMOSS and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Rafael Sanchez, a native and citizen of Mexico, petitions for

review of an order from the Board of Immigration Appeals (BIA)

affirming the immigration judge’s (IJ) decision to remove Sanchez

on the basis of his illegal entry and his 1993 felony drug

conviction.    Sanchez argues that the IJ’s denial of his motion for



     *
      Pursuant to 5TH CIR. R. 47.5 the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.
a continuance to seek a pardon from the state of Wyoming for his

conviction constituted an abuse of discretion.               He maintains that

he has shown good cause warranting a continuance and that the

denial of a continuance resulted in a denial of a full and fair

hearing.   In light of Sanchez’s inability to specify the duration

of the continuance, he cannot establish good cause.                See Ahmed v.

Gonzales, 447 F.3d 433, 438-39 (5th Cir. 2006) (pending labor

certification); Witter v. INS, 113 F.3d 549, 555-56 (5th Cir. 1997)

(pending state criminal charges).               Accordingly, the denial of

Sanchez’s motion for a continuance was supported by the record and

was not an abuse of discretion.             See Witter, 113 F.3d at 555-56.

      We also note that the record contains nothing to indicate that

Sanchez has, even as of the present time, in fact ever actually

filed a pardon application, apart from his counsel’s oral assertion

at the February 24, 2005 hearing before the ALJ, that “[a]t this

time, he is in the process of filing for a pardon with the state of

Wyoming and we request a continuance in order to process that

pardon.”   Nor does anything in the record suggest any asserted

basis on which a pardon was or would be sought other than counsel’s

assertion at the February 2005 hearing that his “support [of] his

[US   citizen]      five   children,    spouse”    and,    inferentially,      the

hardship his deportation would impose on them, was or would be the

basis;   nor   is    there   anything    to    suggest    that   there   was   any

likelihood whatever such a pardon would be granted; nor does the


                                        2
record contain any explanation of why no pardon had actually been

applied for sooner, notwithstanding that as of the time of the

February 2005 hearing approximately twelve years had elapsed since

the conviction and more than six months had elapsed since Sanchez

was   served   with   the   notice    to    appear   herein;    and,   there    is

absolutely nothing in the record before us, or in the briefs, to

suggest when    any   such   pardon     application     might    be    acted   on,

although it is now almost two years since the ALJ’s decision.**

      Sanchez’s petition for review is

                                     DENIED.




      **
      We assume (arguendo only) that such a pardon would remove the
conviction as a bar to Sanchez’s pending application to adjust
status. We likewise assume (arguendo only) that Sanchez adequately
preserved before the BIA his claim in this court that denial of the
continuance resulted in denial of a full and fair hearing.

                                        3